Judgment reversed and new trial granted, costs to abide the event, for the reason that the learned trial justice decided the issues in favor of the plaintiff upon the ground that the architect in charge of the alterations in the court house had made a “ certificate that the work is completed in accordance with such plans and specifications,” referring to the contract between the appellant and the city of New York. There is no such certificate in the case. The letter of Carlin asking for final payment, marked “ approved ” by the architect, is not such a. certificate. The learned trial justice refers to the contradictory testimony of the expert witnesses as to the meaning of the plans and specifications, as presenting *977a marked conflict in the testimony, but he did not pass upon this evidence in deciding the issue, basing his decision upon the certificate, which is not found in the record. Blaekmar, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.